 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                       SACRAMENTO DIVISION
13
     BRYAN G. PADILLA,                               )   Civil No. 2:18-cv-02803-DMC
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND ORDER FOR A
                                                     )   SECOND EXTENSION OF TIME FOR
16                  v.                               )   DEFENDANT TO FILE HER MOTION
17                                                   )   FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 30 days
24   to file her MSJ. Defendant respectfully requests this extension because of an extremely heavy
25   workload, including twelve different district court merits briefs due within the next month, as
26   well as a Ninth Circuit responsive brief due in the second week of June.
27
28
     Stip. to Extend Def.’s MSJ

                                                     1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Monday, June
 2   24, 2019.
 3
 4
                                              Respectfully submitted,
 5
 6   Date: May 28, 2019                       LAW OFFICES OF LAWRENCE D. ROHLFING

 7                                     By:    /s/ Monica Perales*
                                              MONICA PERALES
 8                                            * By email authorization on May 28, 2019
 9                                            Attorney for Plaintiff

10
     Date: May 28, 2019                       MCGREGOR W. SCOTT
11
                                              United States Attorney
12
                                       By:    /s/ Michael K. Marriott
13                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
14
                                              Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20                                            ORDER

21
     APPROVED AND SO ORDERED:
22
23
     Dated: June 5, 2019
24                                                   ____________________________________
                                                     DENNIS M. COTA
25                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
     Stip. to Extend Def.’s MSJ
                                                 2
